                                           Case 3:21-cv-03888-RS Document 32 Filed 08/23/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         STEVE PERUN,
                                  10                                                         Case No. 21-cv-03888-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER GRANTING MOTION TO
                                  12                                                         DISMISS
Northern District of California
 United States District Court




                                         CARRINGTON MORTGAGE SERVICES,
                                  13     LLC, et al.,
                                  14                    Defendants.

                                  15                                           I. INTRODUCTION
                                  16          Plaintiff Steve Perun stopped paying his mortgage. He applied to modify his loan.
                                  17   Defendants, his lender and servicer Wilmington Savings Fund Society and Carrington Mortgage
                                  18   Services, LLC (“the lenders”) say they sent him the response required by federal and state law.
                                  19   Perun denies receiving this letter. The lenders have produced the letter, albeit not proof of its
                                  20   mailing. Perun also avers there were several other statutory violations, and these violations create
                                  21   common law liability, such as negligence and breach of contract.
                                  22          Perun’s claim that the lenders never sent the letter is questionable. Moreover, the lenders
                                  23   made a subsequent offer to modify his loan. This affords them the shelter of a statutory safe harbor
                                  24   for many of his claims. Finally, several of his common law claims must fail as a matter of law.
                                  25   This is true regardless of whether it was plausible the lenders did not send the letter. Accordingly,
                                  26   for the reasons further set out below, the motion to dismiss is granted, with leave to amend.
                                  27

                                  28
                                           Case 3:21-cv-03888-RS Document 32 Filed 08/23/21 Page 2 of 7




                                   1                                           II. BACKGROUND1

                                   2          Plaintiff Steve Perun fell behind on mortgage payments for his house. The loan is serviced

                                   3   by Carrington and the loan itself is owned by Wilmington. The lenders sent a Notice of Default

                                   4   and Election to Sell Under the Deed of Trust on January 7, 2021. The same month, Perun

                                   5   submitted a loan modification application, which was incomplete. After Perun sent additional

                                   6   materials, the lenders deemed the application complete by letter on February 12.

                                   7          On February 26, the lenders aver they sent a letter effectively denying Perun’s application.

                                   8   The only modification he was eligible for was a home liquidation option, wherein the house would

                                   9   be sold, much like in a foreclosure sale. The home liquidation sale would have had some

                                  10   advantages for Perun compared to foreclosure, such as a better impact on his credit score. Perun

                                  11   claims he never received this letter. He acknowledges receiving the other correspondence in this

                                  12   case. While actual receipt of the letter is not required by law, sending the letter is required. The
Northern District of California
 United States District Court




                                  13   lenders have produced the letter, but not any proof of its mailing. The letter is addressed to the

                                  14   subject property. The lenders request this document be incorporated by reference because Perun

                                  15   relies on its absence as the basis for his complaint. Perun objects, arguing the lenders have not

                                  16   proved they sent the letter.

                                  17          On April 23, a Notice of Trustee’s Sale was recorded, setting a sale date of June 2. (No

                                  18   foreclosure sale has yet occurred.) Nevertheless, on May 20, the lenders offered Perun a trial loan

                                  19   modification, whereby the loan would be modified upon the receipt of specified payments. Perun

                                  20   acknowledges he received this offer.

                                  21          Perun brings several claims for relief. The first group stems from 12 C.F.R. §§ 1024.41(b),

                                  22   (c), and (g). These regulations implement the Real Estate Settlement Procedures Act, known as

                                  23   “RESPA.” 12 U.S.C. 2601 et. seq. The second group derives from a similar set of provisions in the

                                  24   California Homeowner’s Bill of Rights (“HBOR”), California Civil Code §§ 2923.6-2923.7. The

                                  25
                                       1
                                  26    The factual background is based on the allegations in the first amended complaint, which must
                                       be taken as true for purposes of this motion. United States v. Ritchie, 342 F.3d 903, 908 (9th Cir.
                                  27   2003).

                                  28                                                                  ORDER GRANTING MOTION TO DISMISS
                                                                                                                CASE NO. 21-cv-03888-RS
                                                                                          2
                                            Case 3:21-cv-03888-RS Document 32 Filed 08/23/21 Page 3 of 7




                                   1   third group of claims contends that these purported statutory violations provide the basis for a

                                   2   litany of other claims: negligence, negligent misrepresentation, breach of contract, unjust

                                   3   enrichment, and a violation of California’s Unfair Business Practices law, Cal. Bus. & Prof. Code

                                   4   § 17200. Perun has amended his complaint once as of right after a previous motion to dismiss was

                                   5   filed.

                                   6            Along with their motion to dismiss, the lenders request incorporation by reference of three

                                   7   exhibits: the February 12 letter acknowledging Perun’s complete application, the February 26

                                   8   letter approving only a home liquidation modification, and the May 20 modification offer. They

                                   9   also request judicial notice of the deed to the house, the assignment of that deed to Carrington, the

                                  10   Notice of Default and Election to Sell, and the February letters.

                                  11                                         III. LEGAL STANDARD

                                  12            Rule 12(b)(6) governs motions to dismiss for failure to state a claim. A complaint must
Northern District of California
 United States District Court




                                  13   contain a short and plain statement of the claim showing the pleader is entitled to relief. Fed. R.

                                  14   Civ. P. 8(a). While "detailed factual allegations" are not required, a complaint must have sufficient

                                  15   factual allegations to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556

                                  16   U.S. 662, 678, (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570, (2007)). A Rule

                                  17   12(b)(6) motion tests the legal sufficiency of the claims alleged in the complaint. Parks Sch. of

                                  18   Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995). Thus, dismissal under Rule 12(b)(6)

                                  19   may be based on either the "lack of a cognizable legal theory" or on "the absence of sufficient

                                  20   facts alleged" under a cognizable legal theory. UMG Recordings, Inc. v. Shelter Capital Partners

                                  21   LLC, 718 F.3d 1006, 1014 (9th Cir. 2013). When evaluating such a motion, courts generally

                                  22   "accept all factual allegations in the complaint as true and construe the pleadings in the light most

                                  23   favorable to the nonmoving party." Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

                                  24   However, "[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

                                  25   statements, do not suffice." Iqbal, 556 U.S. at 678.

                                  26            Generally, district courts may not consider material outside the pleadings when assessing

                                  27   the sufficiency of a complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Lee v.

                                  28                                                                   ORDER GRANTING MOTION TO DISMISS
                                                                                                                 CASE NO. 21-cv-03888-RS
                                                                                           3
                                           Case 3:21-cv-03888-RS Document 32 Filed 08/23/21 Page 4 of 7




                                   1   City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). However, “[t]here are two exceptions to

                                   2   this rule: the incorporation-by-reference doctrine, and judicial notice under Federal Rule of

                                   3   Evidence 201.” Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018); see also

                                   4   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (noting documents

                                   5   incorporated by reference and “matters of which a court may take judicial notice” are properly

                                   6   considered when ruling on a motion to dismiss). “Incorporation-by-reference is a judicially created

                                   7   doctrine that treats certain documents as though they are part of the complaint itself.” Khoja, 899

                                   8   F.3d at 1002. A defendant may seek to incorporate a document into the complaint “if the plaintiff

                                   9   refers extensively to the document or the document forms the basis of the plaintiff’s claim.”

                                  10   Ritchie, 342 F.3d at 907 (emphasis added). “The doctrine prevents plaintiffs from selecting only

                                  11   portions of documents that support their claims, while omitting portions of those very documents

                                  12   that weaken—or doom—their claims.” Khoja, 899 F.3d at 1002. In general, “a court may assume
Northern District of California
 United States District Court




                                  13   an incorporated document’s contents are true for purposes of a motion to dismiss under Rule

                                  14   12(b)(6) . . . [but] it is improper to assume the truth of an incorporated document if such

                                  15   assumptions only serve to dispute facts stated in a well-pleaded complaint.” Id. at 1003 (internal

                                  16   quotations and citations omitted).

                                  17          “Judicial notice under Rule 201 permits a court to notice an adjudicative fact if it is ‘not

                                  18   subject to reasonable dispute.’” Id. at 999 (citing Fed. R. Evid. 201(b)). “A fact is ‘not subject to

                                  19   reasonable dispute’ if it is ‘generally known,’ or ‘can be accurately and readily determined from

                                  20   sources whose accuracy cannot reasonably be questioned.’ Id. (citing Fed. R. Evid. 201(b)(1)–

                                  21   (2)). “Accordingly, a court may take judicial notice of matters of public record without converting

                                  22   a motion to dismiss into a motion for summary judgment . . . [b]ut a court cannot take judicial

                                  23   notice of disputed facts contained in such public records.” Id. (quotation marks and citation

                                  24   omitted).

                                  25                                            IV. DISCUSSION

                                  26          A. Incorporation by Reference and Judicial Notice

                                  27          First, as a threshold matter, the lenders are correct that Exhibits 1-3 can be incorporated by

                                  28                                                                 ORDER GRANTING MOTION TO DISMISS
                                                                                                               CASE NO. 21-cv-03888-RS
                                                                                          4
                                           Case 3:21-cv-03888-RS Document 32 Filed 08/23/21 Page 5 of 7




                                   1   reference, so the request for incorporation of those Exhibits is granted. Perun’s complaint refers to

                                   2   the February 26 letter extensively, albeit to its purported absence. Indeed, it forms the core of the

                                   3   complaint. Ritchie, 342 F.3d at 907. Thus, it misleadingly refers to only a portion of the letter.

                                   4   Further, the supposed shortcomings of the other letters form most of the rest of the complaint. Id.

                                   5   The request for judicial notice of the letters is denied as moot; the request for notice of the deed,

                                   6   assignment, and Notice of Sale are granted because they are public records, although it does not

                                   7   affect the outcome. Khoja, 899 F.3d at 999.

                                   8             b. RESPA

                                   9             12 C.F.R. § 1024.41(b) requires that the servicer send the borrower a notice upon receipt of

                                  10   a loss mitigation application. The servicer must notify the borrower whether the application is

                                  11   complete or not. Both parties agree the lenders complied with this section.

                                  12             Perun argues the lenders did not provide him with notice of what loss mitigation options it
Northern District of California
 United States District Court




                                  13   would offer within 30 days of receiving the complete application, as required by § 1024.41(c).

                                  14   This would also mean the lenders eventually became out of compliance with § 1024.41(g), the

                                  15   dual tracking provision, by virtue of their recording of the Notice of Trustee’s Sale. Perun’s

                                  16   statement about not receiving the letter does not make it plausible that the lenders created the letter

                                  17   and did not send it. His statement, if credited, as it must be at this stage, makes it plausible he did

                                  18   not receive the letter; accidents happen. His statement alone does not, however, make it plausible

                                  19   that the lenders went to the trouble of preparing the letter and then did not send it. Iqbal, 556 U.S.

                                  20   at 678.

                                  21             The lenders were not required to send the letter by certified or registered mail, and thus the

                                  22   absence of proof of sending is of no moment. There is nothing in the Complaint to suggest these

                                  23   lenders regularly fail to send the required notices. In fact, Perun acknowledges receiving the other

                                  24   required notices, sent to the same address. His complaint does not cross the line from conceivable

                                  25   to plausible. Id. at 683. There is no reasonable inference that the lenders are liable for the

                                  26
                                  27

                                  28                                                                   ORDER GRANTING MOTION TO DISMISS
                                                                                                                 CASE NO. 21-cv-03888-RS
                                                                                           5
                                           Case 3:21-cv-03888-RS Document 32 Filed 08/23/21 Page 6 of 7




                                   1   misconduct averred. Id. at 663. Thus, his RESPA claims should be dismissed.2

                                   2          c. California HBOR

                                   3          Perun avers the lenders violated the HBOR in several ways, e.g. there was no single point

                                   4   of contact. These claims rest on the same implausible statement that the letter was never sent.

                                   5   Thus, they should be dismissed. Even if the letter was not sent, Perun’s HBOR claims would be

                                   6   dismissed because § 2924.12(c) provides a safe harbor: “a servicer shall not be liable for any

                                   7   violation that it has corrected and remedied prior to the recordation of a trustee’s deed upon sale.”

                                   8   Therefore, the subsequent modification offer prevents the lenders from being held liable.

                                   9   Additionally, violations of the HBOR must be material. § 2924.12(b). A violation is material when

                                  10   it deprives the borrower of an opportunity to obtain a loan modification. See, e.g., Foote v. Wells

                                  11   Fargo Bank, N.A., No. 15-CV-04465-EMC, 2016 WL 2851627, at *3 (N.D. Cal. May 16, 2016).

                                  12   The subsequent loan modification offer also means Perun had the opportunity to obtain a loan
Northern District of California
 United States District Court




                                  13   modification, so any violations were immaterial.

                                  14          d. Remaining Claims

                                  15          Perun’s other claims should be dismissed. First, to the extent they depend on there being

                                  16   statutory violations, such as the Unfair Business Practices claim, they fail. See, e.g., Rubin v. Wal-

                                  17   Mart Stores, Inc., 599 F.Supp.2d 1176, 1179 (N.D. Cal. 2009). Second, aside from the statute, the

                                  18
                                       2
                                  19     Even if it were plausible that the letter was not sent, violations of § 1024.41 require actual
                                       damages to be actionable. See, e.g., Jacobs v. Alabama Hous. Fin. Auth., No. 2:20-CV-00240-
                                  20   RAJ, 2021 WL 807880, at *3 (W.D. Wash. Mar. 3, 2021) (citing Flate v. Nationstar Mortg., LLC,
                                       692 F. App'x 916, 917 (9th Cir. 2017)). The only plausible economic damages here are the impact
                                  21   on Perun’s credit score from a foreclosure. This impact is worse compared to a home liquidation
                                       sale, if he would have accepted that offer. Still, the lenders’ subsequent loan modification offer
                                  22   likely mitigated whatever damages this would have caused. Perun’s claims of emotional damages
                                       are implausible, as there is nothing in the Complaint suggesting he contacted the lenders after he
                                  23   supposedly did not receive the letter, although many of his other communications are in the
                                       Complaint. Further, the letter would have had a similar emotional effect as a foreclosure notice,
                                  24   and any emotional distress would have lessened or ceased upon receiving the modification offer.
                                       Finally, it should be noted that the Ninth Circuit has not determined whether emotional distress
                                  25   constitutes actual damages under this statute, and district courts are split. See Hahn v. Select
                                       Portfolio Servicing, Inc., 424 F. Supp. 3d 614, 633 (N.D. Cal. 2020) (not deciding the issue and
                                  26   citing Hackett v. Wells Fargo Bank, N.A., No. 2:17-cv-7354-CAS(ASx), 2018 WL 1224410, at *5
                                       (C.D. Cal. Mar. 5, 2018) (collecting cases)). On the whole Perun has not pled sufficient facts for a
                                  27   plausible case of actual damages. UMG Recordings, Inc., 718 F.3d 1014.

                                  28                                                                 ORDER GRANTING MOTION TO DISMISS
                                                                                                               CASE NO. 21-cv-03888-RS
                                                                                          6
                                           Case 3:21-cv-03888-RS Document 32 Filed 08/23/21 Page 7 of 7




                                   1   remaining claims generally depend on underlying facts which are implausible or incorrect, such as

                                   2   the letter not being sent or the other letters being deficient. Finally, several fail as a matter of law,

                                   3   even if there were statutory violations. For example, the negligence claim is deficient, as it is

                                   4   established that servicers and lenders do not owe a duty of care to borrowers so long as they do not

                                   5   exceed their conventional roles. Wagner v. Benson, 101 Cal. App. 3d 27, 35 (Ct. App. 1980).

                                   6   Although some cases have found a duty from lender to borrower, e.g. when the lender’s

                                   7   negligence deprives the borrower of an opportunity to receive a loan modification, no such

                                   8   negligence exists here. Alvarez v. BAC Home Loans Servicing, L.P. (2014) 228 Cal.App.4th 941,

                                   9   951. For the negligent misrepresentation claim, it is implausible to think the lenders had “no

                                  10   reasonable grounds for believing the representation [they would send the letter] was true when it

                                  11   was made,” as the claim requires. Borman v. Brown, 59 Cal. App. 5th 1048, 1060 (2021). The

                                  12   breach of contract claim is dismissed because Perun was in breach. Even accepting Perun’s claims,
Northern District of California
 United States District Court




                                  13   the lenders’ conduct has nothing to do with the original contract, only their actions after Perun

                                  14   breached. Durell v. Sharp Healthcare (2010) 183 Cal.App.4th 1350, 1367. The unjust enrichment

                                  15   claim is flawed, as there has been no economic injury stemming from the lenders’ conduct.

                                  16   Ghirardo v. Antonioli (1996) 14 Cal. 4th 39, 51.

                                  17                                             V. CONCLUSION

                                  18           Consistent with the foregoing, the motion to dismiss is granted, and the complaint is

                                  19   dismissed in its entirety, with leave to amend. In the event Plaintiff elects to file an amended

                                  20   complaint, he must do so within 21 days of the date of this order.

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: August 23, 2021

                                  24                                                      ______________________________________
                                                                                          RICHARD SEEBORG
                                  25                                                      Chief United States District Judge
                                  26
                                  27

                                  28                                                                   ORDER GRANTING MOTION TO DISMISS
                                                                                                                 CASE NO. 21-cv-03888-RS
                                                                                           7
